Wood, J. (after stating the facts). The wilful, deliberate, malicious and premeditated shooting and breaking into the house, under the circumstances shown, resulting in the killing of Sweetie Stacher, as charged in the indictment, constituted murder instead of manslaughter. The jury having accepted the testimony on behalf of the State tending to* show that appellant was one of the parties who did the shooting, should have returned a verdict against him for murder instead of manslaughter. Even if appellant did not fire the fatal shot, the undisputed evidence shows that he was present, aiding, abetting and assisting in the wicked and malignant acts of lawlessness which resulted in the death of this little girl. He was, therefore, guilty, according to his own testimony and the undisputed evidence, of murder instead of manslaughter. There are no prejudicial errors in the record and the judgment is therefore affirmed.